Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following is a final office action upon examination of application number 15/841011.  Claims 1, 2, 4-11 and 17-23 are pending and have been examined on the merits discussed below.
	
	
Terminal Disclaimer
The terminal disclaimer filed on November 9, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,872,445 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Woytowitz et al, US 9,301,461, has been introduced.  Woytowitz et al teaches an irrigation management system wherein a plurality of watering programs associated with a landscaped area, each program having at least one zone assigned to it where at least one of the assigned zones has at least one soil moisture sensor.  As a monitored zone is being watered, the soil moisture 

Rejections under § U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 4, 7, 22 and 23 are rejected under §103(a) as being unpatentable over Palmer et al., US 7,584,023 (herein Palmer) in view of Woytowitz et al, US 9,301,461.
Claim 1
Palmer discloses a method of controlling an irrigation system at a turf site, the turf site including turf, the method comprising: 
Receiving, using at least one computing device, data associated with a plurality of data point locations of the turf site (at least column 4, lines 29-52 – each sprinkler contains a microprocessor which transmits sensor feedback back to the central controller; PDA interface (column 11 and 12));
segmenting the turf site into a plurality of irrigation management units using the at least one computing device wherein each irrigation management unit of the turf site includes turf and at least one sprinkler (figure 3 and column 5, lines 18-40; noting “[t]he map area 130 also includes region numbers 142 that identify associated regions on the map. Each region includes a color displayed to the user that is indicative of a soil condition.” The layout of the map regions… [includes] watering area, sprinklers within the region, sensor locations, etc);
determining data points for the plurality of data point locations within each of the plurality of irrigation management units (column 4, lines 29-52; column 5, lines 31-45; noting each sprinkler contains a microprocessor which transmits sensor feedback back to the central controller; PDA interface (column 11 and 12)));
for each irrigation management unit, computing with the at least one computing device, a value representing a characteristic of the turf within the irrigation management unit utilizing at least some of the determined data points within the unit (see column 7, line 65 – column 8, line 19; noting “the irrigation software can query the sprinkler 106 for different sensor data, then display it in an intuitive graphical format for the user. Thus, with the data of the sprinkler body orientation and the nozzle position relative to the sprinkler body position, the irrigation software can determine the absolute position (i.e. direction) of the sprinkler nozzle 
generating one or more signals based at least in part on the value representing the characteristic of the turf within the irrigation management unit (column 4, lines 29-52; column 5, lines 31-45; noting each sprinkler contains a microprocessor which transmits sensor feedback back to the central controller); and
transmitting the one or more signals to a valve of the at least one sprinkler head in each irrigation management unit, the valve coupled to a water delivery line associated with a source of water, the one or more signals usable to actuate the valve to provide water to the turf within the irrigation management unit (column 4, lines 30-52 – command signals from the computer are addressed to a specific sprinkler and received by the sprinkler’s communication component.  The microprocessor processes the commands and actuates the appropriate component.  For example, a water command may cause the microprocessor to activate the solenoid driver component to open the internal water valve, causing the nozzle base to rise from the sprinkler body and water to exit the nozzle).
Palmer teaches a value representing the characteristic of the turf, but fails to explicitly teach, while Woytowitz et al teaches assigning each irrigation management unit to one of a plurality of irrigations management zones based at least in part on the value representing the characteristic of the turf within each irrigation management unit, wherein at least some of the irrigation management zones include more than one irrigation 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Woytowitz et al with the method of evaluating an irrigation system at a turf site of Palmer because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further Woytowitz et al and Palmer are complementary inventions that may be employed to both survey and monitor terrain.

Claim 2
Further, Palmer discloses the method of claim 1, wherein the value is a water content value, but fails to explicitly teach while Woytowitz et al teaches assigning each irrigation management unit to one of the plurality of irrigation management zones is based at least in part on the water content value (at least column 15, line 62 – column 16 line 33 - assigning each irrigation management unit to one of a plurality of irrigations management zones based at least in part on the value representing the characteristic of the turf within each irrigation management unit, wherein at least some of the irrigation management zones include more than one irrigation management unit)  


Claim 3 (Cancelled)

Claim 4
Further, Palmer discloses the method of claim 3, further comprising: 
installing an in-ground moisture sensor into the turf within the one of the irrigation management zones; and programming the irrigation control system to provide water to the turf within the one of the irrigation management zones based at least in part on data from the in-ground moisture sensor (see column 5, lines 18-30; noting “region color determination may be based solely on data from soil moisture sensors within the region, a plurality of different sensor types, or by the soil simulation method described later in this specification. In addition to current information, the map area 130 can display projected future events, such as the amount of water that will be applied in an upcoming irrigation schedule.” Further, see column 7, lines 27-33; noting “an individual sprinkler 106 is selected, the 

Claim 7
Further, Palmer discloses the method of claim 1, further comprising:
Computing boundaries for the irrigation management units based on locations of the sprinkler heads wherein all points within each irrigation management unit are closer to or equally distanced from the at least one sprinkler head within the irrigation management unit than any other sprinkler head at the turf site (noting that each sprinkler head has a defined arc and watering area that is designated.  Further, see ¶40; noting the present example, a display window 151 shows icons 152 that represent sprinklers and a shaded arc 154 representing the area watered by the sprinkler. Further, see ¶45; noting the irrigation software also includes an irrigation arc graphical user interface 156 that includes a main window 159 containing a sprinkler icon 152 with an adjacent watering arc display 161).

Claim 22
Further, Palmer discloses the method of claim 1, further comprising:
Wherein segementing the turf site into the plurality of irrigation management units comprises segmenting the turf site such that turf within each irrigation management unit is closer to the at least one sprinkler head than any other sprinkler head at the turf site (noting that each sprinkler head has a defined arc and watering area that is designated.  Further, see ¶40; noting the present example, a display window 151 shows icons 152 that represent sprinklers and a shaded arc 154 representing the area watered by the sprinkler. Further, see ¶45; noting the irrigation software also includes an irrigation arc graphical user interface 156 that includes a main window 159 containing a sprinkler icon 152 with an adjacent watering arc display 161).

Claim 23
	Palmer teaches the computer readable storage devices storing data instructions, that when executed by a computing device, cause the computing device to: 
receive data associated with a plurality of data point locations of the turf site (at least column 4, lines 29-52 – each sprinkler contains a microprocessor which transmits sensor feedback back to the central controller; PDA interface (column 11 and 12));
segment the turf site into a plurality of irrigation management units using the at least one computing device wherein each irrigation management unit of the turf site includes turf and at least one sprinkler 
determine data points for the plurality of data point locations within each of the plurality of irrigation management units (column 4, lines 29-52; column 5, lines 31-45; noting each sprinkler contains a microprocessor which transmits sensor feedback back to the central controller; PDA interface (column 11 and 12)));
for each irrigation management unit, compute a value representing a characteristic of the turf within the irrigation management unit utilizing at least some of the determined data points within the unit (see column 7, line 65 – column 8, line 19; noting “the irrigation software can query the sprinkler 106 for different sensor data, then display it in an intuitive graphical format for the user. Thus, with the data of the sprinkler body orientation and the nozzle position relative to the sprinkler body position, the irrigation software can determine the absolute position (i.e. direction) of the sprinkler nozzle relative to the geography of the watering area. Further including geographical coordinate information (latitude and longitude coordinates) and the throw radius of the sprinkler 106 allows the irrigation software to illustrate the location, current nozzle direction, and possible water coverage area of the sprinkler.”);
generate one or more signals based at least in part on the value representing the characteristic of the turf within the irrigation management unit (column 4, lines 29-52; column 5, lines 31-45; noting each sprinkler contains a microprocessor which transmits sensor feedback back to the central controller); and
transmit the one or more signals to a valve of the at least one sprinkler head, the valve coupled to a water delivery line associated with a source of water, the one or more signals usable to actuate the valve to provide water to the turf within the irrigation management unit (column 4, lines 30-52 – command signals from the computer are addressed to a specific sprinkler and received by the sprinkler’s communication component.  The microprocessor processes the commands and actuates the appropriate component.  For example, a water command may cause the microprocessor to activate the solenoid driver component to open the internal water valve, causing the nozzle base to rise from the sprinkler body and water to exit the nozzle).
Palmer teaches a value representing the characteristic of the turf, but fails to explicitly teach, while Woytowitz et al teaches assigning each irrigation management unit to one of a plurality of irrigations management zones based at least in part on the value representing the characteristic of the turf within each irrigation management unit, wherein at least some of the irrigation management zones include more than one irrigation management unit (column 15, line 62 – column 16, line 33).  Palmer also fails to explicitly teach the one or more signals providing control parameters to commonly control sprinkler heads within each irrigation management zone.  Woytowitz et al teaches signals sent from sensors for each zone to control watering stations (at least column 16, lines 1-33).  
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Woytowitz et al with the method of evaluating an irrigation system at a turf site of Palmer because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further Woytowitz 

Claims 5 – 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Palmer and Woytowitz et al; in view of Bishop US 2005/0031416 (herein Bishop).
Claim 5
Palmer teaches soil conditions and creating zones based thereon. Palmer does not explicitly recite that soil conditions include soil salinity per se however in analogous art Bishop teaches:
assigning each irrigation management unit to one of the plurality of irrigation management zones based at least in part on a soil salinity value (see ¶0015; noting “the environmental condition comprises a selected one of a soil temperature, an ambient temperature, a moisture content, an amount of solar radiation received in a specified time period, a soil salinity, and a detection of motion. In one embodiment, the ambient temperature is an ambient air temperature.”). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the step using soil salinity to define irrigation zones taught by Bishop into the irrigation control system of Palmer and Woytowitz et al because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further the including a plurality of factors that define differences in water management zones provides for efficient irrigation management.
Claim 6
Palmer teaches soil conditions and creating zones based thereon. Palmer does not explicitly recite that soil conditions include steepness and computing topography values and assigning irrigation management units based on topography values per se however in analogous art Bishop teaches: 
computing an aspect value for at least some of the irrigation management units; computing a steepness value for at least some of the irrigation management units; computing topography values for at least some of the irrigation management units based at least in part on the aspect values and the steepness values; and assigning at least some of the irrigation management units to one of the plurality of irrigation management zones based at least in part on the topography values (see ¶¶0065-0066; noting “an example that illustrates the above advantages and solutions in the provision of subsurface aeration and associated services is discussed with reference to a golf course that has a plurality of greens or other areas of interest having different requirements. Different areas on a golf course can have differences in many features, such as in topography, in elevation, in exposure to the sun, and in other features such as water table level, or being subject to wind. For example, a first green is surrounded by a water hazard (for example, a green situated on an island surrounded by water and accessible by a footbridge or golf cart path); a second green is surrounded by sand traps; a third green is exposed to full sun for much or all of a day; and a fourth green is surrounded by trees that shade the green from direct sunlight for a considerable part of the day. Different greens may have different soil conditions and/or different 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the step using steepness to define irrigation zones taught by Bishop into the irrigation control system of Palmer and Woytowitz et al because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were .

Claims 8 – 11 and 17 – 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Palmer; in view of Woytowitz et al; further in view of Smith et al., US 2002/0169558 A1 (herein Smith).
Claim 8
Palmer teaches soil conditions and creating zones based thereon. The combination of Palmer does not explicitly recite imaginary lines per se however in analogous art Smith teaches:
at least one of the boundaries is perpendicular to an imaginary line extending through two of the sprinkler heads, and passing through the midpoint of the line (see ¶¶0111-0112; noting “statistical methods for interpolating the spatially variable data, and providing a best fit for lines of similarity based on the interrogation of a set number of points surrounding each other, but not exceeding a specific distance from a pivotal point [noting the point may be the sprinkler heads taught by Palmer]. In essence, for every point of data, a number of surrounding points are considered in the statistical analysis. These settings are versatile, and for the purposes of the present invention, at least 75 surrounding points are used, up to 100 meters of the pivotal point under interrogation. For higher resolution, the distance would be reduced below 100 meters, and for greater smoothing, a larger distribution of points above 75 would be considered in each calculation. In the initial processing of the captured conductivity data related to the geographical location 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the step of computing zone boundaries that provide a best fit for lines of similarity based on the interrogation of a set number of points surrounding each other taught by Smith with the method of evaluating an irrigation system at a turf site of Palmer/Woytowitz et al because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further each Smith,  Woytowitz et al and Palmer are complementary inventions that may be employed to both survey and monitor terrain.

Claim 9
Further, Smith teaches the method of claim 8, further comprising: 
generating a graphical representation of the value of the irrigation management units, the graphical representation including a diagram of at least a portion of the turf site and illustrating the boundaries of the irrigation management units (see FIG 5 and associated text inter alia ¶0082; noting “a high resolution (less than 6 meters between rows) dot map of soil conductivity measurements taken over the soccer pitch by the method shown in FIG. 4, and (b) a contoured graphical presentation (map) of the same data.”).


Claim 10
Palmer teaches soil conditions and creating zones based thereon. The combination of Palmer does not explicitly recite however in analogous art Smith teaches the method of claim 1, further comprising: 
collecting a plurality of data points for the turf site using a mobile data collection vehicle, the mobile data collection vehicle including a plurality of instruments including a soil moisture sensor coupled to ground penetrating probes, wherein the data collection vehicle is arranged and configured to collect at least some of the plurality of data points without stopping; and computing with the computing device the value representing the characteristic of the turf within the irrigation management unit utilizing at least some of the collected data points (see ¶0110; noting “[t]he captured interrelated ground conductivity and DGPS location data is 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the mobile collection unit taught by Smith with the method of evaluating an irrigation system at a turf site of Palmer/Woytowitz et al/ because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

Claim 11
Further Smith teaches the method of claim 10 wherein each data point is associated with a location, and further comprising: 
interpolating at least some of the collected data points using Kriging techniques to generate fine data points, and wherein at least some of the fine data points are used to compute the value representing the characteristic of the turf (see ¶0111; noting “[a]n important function of the office computer software is smoothing of the data, known as krigging. This uses known statistical methods for interpolating the spatially variable data, and providing a best fit for lines of similarity based on the interrogation of a set number of points surrounding each other, but not exceeding a specific distance from a pivotal point. In essence, for every point of data, a number of surrounding points are considered in the statistical analysis.”). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the step of using kriging techniques taught by Smith with the method of evaluating an irrigation system at a turf site of Palmer/Woytowitz et al because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

Claims 12-16 (Canceled) 

Claim 17
Palmer teaches soil conditions and creating zones based thereon. The combination of Palmer and Woytowitz et al does not explicitly recite however in analogous art Smith teaches the method of claim 1, further comprising: 
transporting a data collection vehicle to a turf site, the data collection vehicle including at least a location identification device and at least one instrument adapted to measure a quality of the turf; collecting data points using the data collection vehicle, by moving the data collection vehicle across the turf while operating the instrument, the data points including a value indicative of the measured quality of the turf and a location where the data point was obtained; wherein computing a value representing a characteristic of the turf within the irrigation management unit utilizes the values indicative of the measured quality of the turf within the irrigation management unit (see ¶0031; noting “The surveying of the area of ground to be analysed and mapped is preferably carried out using a motorised vehicle, most preferably a rough terrain vehicle, on which the apparatus is mounted. The vehicle preferably comprises a non-motorised trailer, carrying at least those components of the apparatus which are sensitive to interference from electrical noise arising from the engine and electrical systems of the vehicle. In a 
identifying irrigation management units having similar qualities using the values representing the characteristic of the turf site within the irrigation management units; and defining irrigation management zones, wherein each irrigation management zone includes one or more irrigation management units having similar qualities (see ¶0057; noting “a raw map of soil conductivity variations over the area, "zones" are initially identified within the area surveyed, within each of which a generally unitary soil type, composition or performance can be identified. The range of variability to be permitted in the definition of "generally unitary" for this purpose will depend on the level of resolution required in the ultimate soil map(s) of the area, and the amount of work and computer time to be expended. Within each zone, target points are identified for further soil analysis using 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the step of collecting turf condition data taught by Smith with the method of evaluating an irrigation system at a turf site of Palmer/Woytowitz et al because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 18
Further Smith teaches the method of claim 17, further comprising: 
providing irrigation management zone information to a person authorized to operate an irrigation system at the turf site (see ¶0096; noting “The software acquires data from the sensor 1 and the DGPS system 12, and has capability for drawing points, lines, rectangles, circles, regions and text, for implementing attributes and characteristics to layers and locations, for finding locations, for calculating distances and areas, and for operating in low cost or portable computer systems. The software provides for a monitoring window 25 to be displayed on the 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the step of providing irrigation management zone information to an operator of the system taught by Smith with the method of evaluating an irrigation system at a turf site of Palmer/Woytowitz et al because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further the providing information to an operator allows the operator to perform logical operations. 

Claim 19
Further Smith teaches the method of claim 18, wherein the information includes:
at least one graphical representation of the turf site illustrating the locations of the irrigation management zones (see FIG 5 and associated text inter alia ¶0082; noting “a high resolution (less than 6 meters between rows) dot map of soil conductivity measurements taken over the soccer pitch by the method shown in FIG. 4, and (b) a contoured graphical presentation (map) of the same data.”).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the step of generating a graphical representation taught by Smith with the method of evaluating an irrigation system at a turf site of Palmer/Woytowitz et al because the claimed invention is merely a combination of old elements, and in the 

Claim 20
Further Palmer teaches the method of claim 18, wherein the information includes:
control parameters for the irrigation system (see Abstract; noting “the present invention includes irrigation control software for a computer that interacts with the features of a plurality of advanced sprinklers, environmental sensors, and other available data. The irrigation control software provides a graphical user interface to create a more efficient irrigation scheduling control interface.” Further, see also ¶20; noting “providing irrigation control software for a computer that interacts with the features of a plurality of advanced sprinklers, environmental sensors, and other inputted data. The irrigation control software provides a graphical user interface to create a more efficient irrigation scheduling control interface.” Further, see Bishop ¶0014; noting “the data recording and analysis module is configured to analyze one or more parameters relating to aeration, to irrigation, to operation of an air pump, to a temperature, to a moisture content, to an additive applied to irrigation water, and to a time.”). 

Claim 21
Further Smith teaches the method of claim 17, wherein:
the turf includes a ground covering and a layer of soil (see ¶0112; noting “captured conductivity data related to the geographical location of the data on the area of ground, the area is "zoned" according to groups of conductivity data possessing a generally unitary character. The degree of variation allowed within a zone (three are marked A, B, C by way of example in FIG. 6) will depend on the end user's requirements and the cost of the project, because a greater number of zones, while enhancing the accuracy and resolution of the resulting soil maps, will require correspondingly greater computer processing time, soil sample extraction work and laboratory analysis work. The data processing zones established at this stage will correspond to the "management zones" depicted on the final maps of the ground area according to the desired chemical and/or physical parameters.”).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method that includes turf covered in soil taught by Smith with the method of evaluating an irrigation system at a turf site of Palmer/Woytowitz et al because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further each of Smith, Woytowitz et al and Palmer are complementary inventions that may be employed to both survey and monitor terrain.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Woytowitz et al, US 8793024 – irrigation system with multiple soil moisture based seasonal watering adjustment – irrigation controller system with soil moisture calculation value using a signal from at least one soil moisture sensor associated with a zone assigned to that watering program

Grizzle, US 9,228,670 – soil moisture responsive irrigation flow control valve 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683